Citation Nr: 0328095	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-12 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rate of Dependency and Indemnity 
Compensation (DIC) benefits, pursuant to 38 U.S.C.A. 
§ 1311(a)(2).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from June 1948 to December 1958; he died in March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By letter dated in March 2001, the RO informed the 
appellant that she was not entitled to DIC benefits at the 
increased rate provided pursuant to 38 U.S.C.A. § 1311(a)(2) 
(West 2002).  

In her substantive appeal (VA Form 9), received in September 
2002, the appellant requested a hearing at the RO before a 
Veterans Law Judge (VLJ).  However, in a statement dated in 
January 2003, she withdrew her request for a hearing.  
See 38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  The appellant was notified of the type of evidence needed 
to support her claim, of whose ultimate responsibility-hers 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of her claim has been obtained by the RO.  

2.  In a May 1960 rating decision, the RO assigned a 100 
percent disability rating for the veteran's service-connected 
psychiatric disorder-a pronounced, paranoid type, 
schizophrenic reaction, effective September 7, 1959.  It also 
was determined that he was totally disabled and incompetent.  

3.  The veteran died in March 1971; the highest pay grade he 
had held while on active duty in the military was as a 
private first class (PFC), E-3.  

4.  In June 1971, the appellant was awarded DIC for service 
connection for the cause of the veteran's death; the RO 
determined that his service-connected psychiatric disorder 
had accelerated his death.  

5.  The record clearly indicates the veteran was entitled to 
a total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU) for a continuous 
period of at least 8 years immediately preceding his death in 
March 1971.  

6.  The special provisions of 38 U.S.C.A. § 1311(a)(2) and 38 
C.F.R. § 3.5(e)(1), authorizing an increased rate of DIC 
benefits, only apply to veterans whose deaths occurred on or 
after January 1, 1993.


CONCLUSION OF LAW

Since the veteran died prior to January 1, 1993, the 
appellant is precluded, as a matter of law, from receiving an 
increased rate of DIC benefits; she has not stated a claim 
upon which relief can be granted.  38 U.S.C.A. 
§§ 1311(a)(1)(2)(3), 5107 (West 2002); 38 C.F.R. § 3.5 
(2003); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA was enacted on 
November 9, 2000, during the pendency of this appeal.  See 
VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and revised VA's obligations insofar as notifying an 
appellant of the type of evidence needed to support a claim 
and assisting an appellant in obtaining the supporting 
evidence, once identified.  These preliminary duties to 
notify and assist include apprising the appellant of what 
specific evidence he or she is ultimately responsible for 
obtaining and what specific evidence VA will obtain for him 
or her.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

But in this particular appeal, 38 U.S.C.A. § 1311 and 
38 C.F.R. § 3.5 dictate the outcome of this case-regardless 
of the VCAA.  And where, as here, the law is dispositive and 
there is no reasonable possibility that any assistance would 
aid in substantiating the claim on appeal, the VCAA simply 
does not apply.  See, e.g., Wensch v. Principi, 15 Vet. App. 
362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).  




II.  Factual Background

The pertinent facts in this case may be briefly summarized.  
According to his Certificate of Discharge from Active Duty 
(DD Form 214), the veteran's pay grade at the time of his 
discharge from military service was E-2.  He was separated 
from service in December 1958 with a Certificate of 
Disability for Discharge.  Shortly after service, a February 
1959 rating decision granted service connection for a severe, 
paranoid type, schizophrenic reaction-evaluated as 70 
percent disabling effective from December 9, 1958, the day 
following his discharge from service.

In a May 1960 rating decision, the RO increased the 
evaluation for the veteran's schizophrenic reaction, paranoid 
type, pronounced, from 70 percent to 100 percent, effective 
September 7, 1959.  The RO also determined he was totally 
disabled and incompetent.

The veteran died several years later, on March 28, 1971, 
having been married to the appellant from February 2, 1956, 
until his death.  He died from pulmonary emboli, bilateral, 
secondary to multiple decubiti.

In June 1971, the RO awarded the appellant DIC for service 
connection for the cause of the veteran's death; the RO 
determined that his service-connected psychiatric disorder 
had accelerated his death.  




III.  Legal Analysis

DIC shall be paid to a surviving spouse at a certain monthly 
rate.  The rate shall be increased by a certain sum in the 
case of the death of a veteran who at the time of death was 
in receipt of or was entitled to receive (or but for the 
receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least 8 years immediately preceding death.  In determining 
the period of a veteran's disability for purposes of the 
preceding sentence, only periods in which the veteran was 
married to the surviving spouse shall be considered.  38 
U.S.C.A. § 1311(a)(2).

The implementing regulation is found at 38 C.F.R. 
§ 3.5(e)(1), which provides when death occurred on or after 
January 1, 1993, the monthly rate of DIC for a surviving 
spouse shall be the amount set forth in 38 U.S.C.A. 
§ 1311(a)(1).  This rate shall be increased by the amount set 
forth in 38 U.S.C. § 1311(a)(2), when, as indicated above, 
the veteran had a service-connected disability evaluated as 
totally disabling for a continuous period of at least 8 years 
immediately preceding death.  And just like the statute, in 
determining this eight-year period, only periods during which 
the veteran was married to the surviving spouse shall be 
considered.  The resulting rate is subject to increase as 
provided in paragraphs (e) (3) and (4) of this section.  

The monthly rate of DIC for a surviving spouse when the death 
of the veteran occurred prior to January 1, 1993, is based on 
the "pay grade" of the veteran, unless the formula provided 
in paragraph (e)(1) of this section results in a greater 
monetary benefit.  The Secretary of the concerned service 
department will certify the "pay grade" of the veteran and 
the certification will be binding on VA.  

As expressly indicated in this statute and regulation, in 
order for an appellant to be granted DIC benefits under the 
provisions of 38 U.S.C.A. § 1311, the veteran must have been 
rated as totally disabled at the time of his death for a 
continuous period of at least eight years immediately 
preceding death.  That is not a problem for the appellant 
here because the record clearly shows the veteran met this 
criterion.  He was determined to be totally disabled in the 
May 1960 rating decision, and he died more than 8 years 
later, in March 1971.  But there is an additional requirement 
to receive the special higher (i.e., "increased") rate of 
DIC-that being, the veteran must have died on or after 
January 1, 1993.  Unfortunately, this is not the situation at 
hand since the veteran died many years prior to that, on 
March 28, 1971.  So, as a matter of law, the surviving 
spousal rate is limited to his military pay grade, which the 
appellant already is receiving.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases, as here, where the law is dispositive, the claim 
must be denied because of the absence of legal merit.  This 
is analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.

ORDER

The claim for an increased rate of DIC based on the 
provisions of 38 U.S.C.A. §§ 1311(a)(2) is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



